

117 HR 5481 IH: To name the Department of Veterans Affairs community-based outpatient clinic in Forest City, North Carolina, as the “Corporal Jerry K. Crump VA Clinic”.
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5481IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Ms. Foxx (for herself, Mr. Budd, Mr. Hudson, Mr. McHenry, Mr. Cawthorn, Mr. Rouzer, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic in Forest City, North Carolina, as the Corporal Jerry K. Crump VA Clinic.1.Name of Department of Veterans Affairs community-based outpatient clinic, Forest City, North Carolina The Department of Veterans Affairs community-based outpatient clinic in Forest City, North Carolina, shall after the date of the enactment of this Act be known and designated as the Corporal Jerry K. Crump VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Corporal Jerry K. Crump VA Clinic.